DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-10, 13, 15 and 17-20 have been considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-10, 13, 15, 18, 20, 22-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bikumala et al. (US 2019/0113986, hereinafter “Bikumala”) in view of Momeyer et al. (US 2012/0105358, hereinafter “Momeyer”).	Regarding claim 1, Bikumala discloses a touch-sensitive input device configured to communicatively couple to a computing device, the touch-sensitive input device comprising ([0023-0029], Figs. 2, 3A-B and 4, input device of pen 300): 	an elongated body ([0027], pen chassis 302);	a plurality of force-sensing elements spaced along a length of the body ([0027-0028], pressure sensors 314a-c which can be formed as a grid covering an outer surface 302a of the pen chassis 302; grid is spaced sensors along length of body and includes multiple adjacent pairs of pressure sensors along length of pen body);
	a processor (Fig. 3B, [0024], processor 304);	a memory storing instructions executable by the processor (Fig. 3B, [0024], memory 306); and 	a wireless communication subsystem that is configured to communicatively couple the input device to the computing device ([0024], pressure input engine 308 is coupled to communication subsystem 312 for providing wireless signals from force sensing elements to the computing device 400),	wherein the instructions are executable by the processor to (Fig. 3B, [0024], processor 304): 	determine that a first pressure applied to a first force-sensing element of the plurality of force-sensing elements exceeds an event initiation threshold ([0024, 0038, 0043-0044], pressure input engine 308 is coupled to communication subsystem 312 for providing signals from one of the force sensing elements 314 to the computing device 400; [0043] scroll gesture has finger sliding in one scroll up direction with pressure increasing beyond an event initiation threshold; [0040], predefined threshold of 50%, for example, as the finger slides along the pen in the one direction; pressure applied to the adjacent force sensing elements vary from zero to greater than predefined threshold to detect scroll event and direction of scrolling);	based on determining that the first pressure exceeds the event initiation threshold, trigger a user input event that causes a first modification of content displayed by the computing device ([0024, 0038, 0043-0044], [0043] scroll gesture has finger sliding in one scroll up direction with pressure increasing beyond an event initiation threshold; [0040], predefined threshold of 50%, for example, as the finger slides along the pen in the one direction; pressure applied to the adjacent force sensing elements vary from zero to greater than predefined threshold to detect scroll event and direction of scrolling, and the scrolling is detected by the processor 304 as the first user input event having occurred).
	Bikumala does not explicitly disclose to	adjust the event initiation threshold to an adjusted event initiation threshold;	determine that a second pressure applied to a second force-sensing element of the plurality of force-sensing elements exceeds the adjusted event initiation threshold; and	based on determining that the second pressure exceeds the adjusted event initiation threshold, trigger another user input event that causes a second modification of content displayed by the computing device.	Momeyer teaches detecting touch force points using dynamic threshold adjustment to compensate for motion of the input object ([0048], motion sensor 180 as accelerometer or gyroscope detects movement of input device and has starburst 226 input change dynamic force input threshold based on stationary position of input device or motion of input device).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch-sensitive input device of Bikumala to include a motion sensor to adjust the event initiation threshold to an adjusted event initiation threshold when motion of the input device occurs;	determine that a second pressure applied to a second force-sensing element of the plurality of force-sensing elements exceeds the adjusted event initiation threshold (new threshold based on motion); and based on determining that the second pressure exceeds the adjusted event initiation threshold, trigger another user input event that causes a second modification of content displayed by the computing device (a new scroll event or other input event that changes content), such as taught by Momeyer, for the purpose of compensating for motion of the touch-sensitive input device.	Regarding claim 4, Bikumala as modified by Momeyer discloses the touch-sensitive input device of claim 1, wherein the plurality of force-sensing elements comprises a plurality of individual force-sensing elements distributed in an array around a circumference and along at least a portion of the length of the body (Bikumala, ([0027-0028], pressure sensors 314a-c which can be formed as a grid covering an outer surface 302a of the pen chassis 302; grid is spaced sensors along length of body).	Regarding claim 5, Bikumala as modified by Momeyer discloses the touch-sensitive input device of claim 1, wherein the plurality of force-sensing elements are uniformly spaced along the body (Bikumala, [0027-0028], pressure sensors 314a-c which can be formed as a grid covering an outer surface 302a of the pen chassis 302; grid is uniformly spaced sensors along length of body).
	Regarding claim 6, Bikumala as modified by Momeyer discloses the touch-sensitive input device of claim 1, further comprising an actuator for providing haptic feedback to the user of the touch-sensitive input device (Bikumala, [0029, haptic feedback device 315 provides vibrations with user interactions of the gripping element 314).  To the extent Applicant asserts that vibrational haptic feedback device 315 is not a liner actuator, the Examiner takes Official Notice that linear actuators for creating haptic vibrations are well known in the art (See Marshall et al. at [0054] (US 2020/0012358)).	The motivation is to provide a simple haptic device that imparts tactile vibrations to the user of the input device when gripping the gripping part.	Regarding claim 7, Bikumala discloses a system, comprising ([0023-0029 and 0033-0045], Figs. 2, 3A-B, 4 and 5, computing device 400 and pen 300): 	a computing device comprising ([0023-0029 and 0033-0045], Figs. 1, 2, 3A-B, 4 and 5, computing device 400): 	a touch-sensitive display ([0031], touch screen components of display screen subsystem 406),	a processor (Fig. 1, processor 100), and 	a memory storing instructions executable by the processor to display content via the touch-sensitive display (Fig. 1, memory 114; [0030], “a the memory 114 discussed above with reference to FIG. 1) that includes instructions that, when executed by the processing system, cause the processing system to provide a display engine 404 that is configured to perform the functions of the display engines and computing devices discussed below. In a specific example, the processing system may include a graphics processing unit (GPU) that is configured to render content information and input information”); and 	a touch-sensitive input device configured to communicatively couple to the computing device, the touch-sensitive input device comprising ([0023-0029], Figs. 2 and 3A-B, input device of pen 300 communicates via communication subsystem 312 with computing device 400): 	an elongated body ([0027], pen chassis 302), 	a plurality of force-sensing elements spaced along a length of the body ([0027-0028], pressure sensors 314a-c which can be formed as a grid covering an outer surface 302a of the pen chassis 302; grid is spaced sensors along length of body), and 	a wireless communication subsystem that is configured to communicatively couple the input device to the computing device and provide signals from the plurality of force-sensing elements to the computing device ([0024], pressure input engine 308 is coupled to communication subsystem 312 for providing signals from force sensing elements to the computing device 400);	wherein the instructions are further executable by the processor of the computing device to:	determine that a first pressure applied to a first force-sensing element of the plurality of force-sensing elements exceeds an event initiation threshold ([0024, 0038, 0043-0044], pressure input engine 308 is coupled to communication subsystem 312 for providing signals from one of the force sensing elements 314 to the computing device 400; [0043] scroll gesture has finger sliding in one scroll up direction with pressure increasing beyond an event initiation threshold; [0040], predefined threshold of 50%, for example, as the finger slides along the pen in the one direction; pressure applied to the adjacent force sensing elements vary from zero to greater than predefined threshold to detect scroll event and direction of scrolling);	based on determining that the first pressure exceeds the event initiation threshold, trigger a user input event that causes a first modification of content displayed by the computing device ([0024, 0038, 0043-0044], [0043] scroll gesture has finger sliding in one scroll up direction with pressure increasing beyond an event initiation threshold; [0040], predefined threshold of 50%, for example, as the finger slides along the pen in the one direction; pressure applied to the adjacent force sensing elements vary from zero to greater than predefined threshold to detect scroll event and direction of scrolling, and the scrolling is detected by the processor 304 as the first user input event having occurred).	Bikumala does not explicitly disclose to	adjust the event initiation threshold to an adjusted event initiation threshold;	determine that a second pressure applied to a second force-sensing element of the plurality of force-sensing elements exceeds the adjusted event initiation threshold; and	based on determining that the second pressure exceeds the adjusted event initiation threshold, trigger another user input event that causes a second modification of content displayed by the computing device.	Momeyer teaches detecting touch force points using dynamic threshold adjustment to compensate for motion of the input object ([0048], motion sensor 180 as accelerometer or gyroscope detects movement of input device and has starburst 226 input change dynamic force input threshold based on stationary position of input device or motion of input device).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bikumala to include a motion sensor to adjust the event initiation threshold to an adjusted event initiation threshold when motion of the input device occurs;  determine that a second pressure applied to a second force-sensing element of the plurality of force-sensing elements exceeds the adjusted event initiation threshold (new threshold based on motion); and based on determining that the second pressure exceeds the adjusted event initiation threshold, trigger another user input event that causes a second modification of content displayed by the computing device (a new scroll event or other input event that changes content), such as taught by Momeyer, for the purpose of compensating for motion of the touch-sensitive input device of the system.	Regarding claim 9, Bikumala as modified by Momeyer discloses the system of claim 7, wherein causing the first modification of content displayed by the touch-sensitive display comprises scrolling the content displayed via the touch-sensitive display (Bikumala, [0043], scrolling).
	Regarding claim 10, Bikumala as modified by Momeyer discloses the system of claim 7, but does not explicitly disclose wherein causing the second modification of content displayed by the touch-sensitive display comprises selecting a portion of the content displayed via the touch-sensitive display.	However, Bikumala further teaches to use different pressure thresholds to select all information on the graphical user interface ([0044]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bikumala and Momeyer to have an additional pressure sensor threshold that performs a “select all” functionality for the second scrolling gesture, as further taught by Bikumala, for the purpose of selecting a page of content and to cause the second modification of content displayed by the touch-sensitive display to comprise selecting a portion (i.e., an entire portion under a broadest reasonable interpretation) of the content displayed via the touch-sensitive display.
	Regarding claim 13, Bikumala as modified by Momeyer discloses the system of claim 7, wherein the instructions are further executable to determine that the scrolling event has occurred in a direction from one force-sensing element of a first pair of neighboring force-sensing elements to a neighboring force-sensing element of the first pair of neighboring force-sensing elements based on (1) determining that a neighboring pressure applied to the neighboring force-sensing element exceeds the event initiation threshold and (2) determining that a subsequent pressure applied to the one force-sensing element is below an event termination threshold (Bikumala, [0043-0044], scroll gesture events receive signals from adjacent force-sensing elements that exceed event initiation threshold and have preceding touch locations for directional scrolling below event threshold; different levels of thresholds may be used for different events or the event initiation threshold and event termination threshold may be the same value).
	Regarding claim 15, Bikumala as modified by Momeyer discloses the system of claim 7, wherein the instructions are further executable to provide haptic feedback for each scrolling event that occurs (Bikumala, [0029], haptic events occur when a user interacts with the device, e.g., [0043-0044] scroll events).
	Regarding claim 18, Bikumala as modified by Momeyer discloses the system of claim 7, wherein the touch-sensitive input device comprises a light emitting element, and the instructions are further executable to, based on determining that a pressure applied to one of the plurality of force-sensing elements exceeds the event initiation threshold, illuminate the light emitting element to indicate a Page 43function that corresponds to the pressure exceeding the event initiation threshold (Bikumala, [0044], based on thresholds being achieved, haptic feedback device 315 provides light to the user 604).  	Regarding claim 20, Bikumala discloses at a touch-sensitive user input device comprising an elongated body and a plurality of force-sensing elements that are spaced along a length of the body, a method for providing user input to a computing device communicatively coupled to the touch-sensitive user input device, the method comprising ([0023-0029 and 0033-0045], Figs. 2, 3A-B, 4 and 5, computing device 400 and touch-sensitive pen 300 having an elongated body 302 are coupled via communication subsystem 312; [0027-0028], pressure sensors 314a-c which can be formed as a grid covering an outer surface 302a of the pen chassis 302; grid is spaced sensors along length of body and includes multiple adjacent pairs of pressure sensors along length of pen body):	determining that a first pressure applied to a first force-sensing element of the plurality of force-sensing elements exceeds an event initiation threshold ([0024, 0038, 0043-0044], pressure input engine 308 is coupled to communication subsystem 312 for providing signals from one of the force sensing elements 314 to the computing device 400; [0043] scroll gesture has finger sliding in one scroll up direction with pressure increasing beyond an event initiation threshold; [0040], predefined threshold of 50%, for example, as the finger slides along the pen in the one direction; pressure applied to the adjacent force sensing elements vary from zero to greater than predefined threshold to detect scroll event and direction of scrolling);	based on determining that the first pressure exceeds the event initiation threshold, trigger a user input event that causes a first modification of content displayed by the computing device ([0024, 0038, 0043-0044], [0043] scroll gesture has finger sliding in one scroll up direction with pressure increasing beyond an event initiation threshold; [0040], predefined threshold of 50%, for example, as the finger slides along the pen in the one direction; pressure applied to the adjacent force sensing elements vary from zero to greater than predefined threshold to detect scroll event and direction of scrolling, and the scrolling is detected by the processor 304 as the first user input event having occurred).	Bikumala does not explicitly disclose to	adjust the event initiation threshold to an adjusted event initiation threshold;	determine that a second pressure applied to a second force-sensing element of the plurality of force-sensing elements exceeds the adjusted event initiation threshold; and	based on determining that the second pressure exceeds the adjusted event initiation threshold, trigger another user input event that causes a second modification of content displayed by the computing device.	Momeyer teaches detecting touch force points using dynamic threshold adjustment to compensate for motion of the input object ([0048], motion sensor 180 as accelerometer or gyroscope detects movement of input device and has starburst 226 input change dynamic force input threshold based on stationary position of input device or motion of input device).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bikumala to include a motion sensor to adjust the event initiation threshold to an adjusted event initiation threshold when motion of the input device occurs;  determine that a second pressure applied to a second force-sensing element of the plurality of force-sensing elements exceeds the adjusted event initiation threshold (new threshold based on motion); and based on determining that the second pressure exceeds the adjusted event initiation threshold, trigger another user input event that causes a second modification of content displayed by the computing device (a new scroll event or other input event that changes content), such as taught by Momeyer, for the purpose of compensating for motion of the touch-sensitive input device.	Regarding claim 22, Bikumala as modified by Momeyer discloses the touch-sensitive input device of claim 1, but does not explicitly disclose wherein the instructions are executable to adjust the event initiation threshold to the adjusted event initiation threshold using at least the first pressure exerted on the first force-sensing element and another pressure exerted on another force-sensing element.	However, Momeyer teaches using force sensors in pairs to allow a user to dynamically adjust a threshold ([0048], “dynamic threshold adjustment may be a user configurable setting”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch-sensitive input device of Bikumala and Momeyer to have wherein the instructions are executable to adjust the event initiation threshold to the adjusted event initiation threshold using at least the first pressure exerted on the first force-sensing element and another pressure exerted on another force-sensing element, such as further taught by Momeyer, for the purpose of allowing user configured threshold adjustment settings.	Regarding claim 23, Bikumala as modified by Momeyer discloses the touch-sensitive input device of claim 22, wherein adjusting the event initiation threshold to the adjusted event initiation threshold comprises computing an average initial pressure value using at least the first pressure exerted on the first force-sensing element and the another pressure exerted on the another force-sensing element (Momeyer, [0044 and 0048], centroid of force of the contact as a weighted average).	Regarding claim 25, this claim is rejected for the same reasons recited with respect to the rejection of claim 22.	Regarding claim 26, this claim is rejected for the same reasons recited with respect to the rejection of claim 23.

Claims 2-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bikumala in view of Momeyer as applied to claims 1, 4-7, 9-10, 13, 15, 18, 20, 22-23 and 25-26, and further in view of Chang (US 2016/0179222).	Regarding claim 2, Bikumala as modified by Momeyer discloses the touch-sensitive input device of claim 1, but does not explicitly disclose wherein each force-sensing element of the plurality of force-sensing elements extends entirely around a circumference of the body.
	Chang disclose wherein each sensing element of the plurality of sensing elements extends entirely around a circumference of the body (Fig. 1, [0032], sensing elements 52).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensors of Bikumala as modified by Momeyer to include the concentric sensors of Chang for the purpose of detection touch position locations of the touch in the lateral and circumferential directions.  The modified device would have wherein each force-sensing element of the plurality of force-sensing elements extends entirely around a circumference of the body since Bikumala teaches combining pressure sensors with capacitive sensors (Bikumala, [0027]).	Regarding claim 3, Bikumala as modified by Momeyer discloses the touch-sensitive input device of claim 1, but does not explicitly disclose wherein two or more of the force-sensing elements extend around coplanar portions of a circumference of the body.	Chang disclose wherein two or more of sensing elements extend entirely around coplanar portions of a circumference of the body (Fig. 1, [0032], sensing elements 52).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensors of Bikumala as modified by Momeyer to include the concentric sensors of Chang for the purpose of detection touch position locations of the touch in the lateral and circumferential directions.  The modified device would have wherein two or more of the force-sensing elements extend entirely around coplanar portions of a circumference of the body since Bikumala teaches combining pressure sensors with capacitive sensors (Bikumala, [0027]).	Regarding claim 17, Bikumala as modified by Momeyer discloses the system of claim 7, wherein the touch-sensitive input device comprises a tip portion and a tail portion, and the instructions are further executable to (Bikumala, Fig. 3B, tip portion at 316 and tail portion near power supply 310):	when the one force-sensing element of a first pair of neighboring force-sensing elements is within the tip portion, modify the content displayed by the touch-sensitive display in a first manner (Bikumala, [0043], scrolling content based on touch to force-sensing elements near tip portion).	Bikumala as modified by Momeyer does not explicitly disclose	when the one force-sensing element is within the tail portion, modify the content in a second manner different from the first manner.	Chang teaches to use a force sensor at an end opposing the tip end of a stylus for erase events (Fig. 1, [0026-0027 and 0059], element 30 detects end 16 of pen at touch-sensitive display to generate erase events during drawing applications).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bikumala and Momeyer to have when the one force-sensing element is within the tail portion, modify the content in a second manner different from the first manner, such as taught by Chang, for the purpose of providing an erasing function to the pen for writing applications.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bikumala as modified by Momeyer as applied to claims 1, 4-7, 9-10, 13, 15, 18, 20, 22-23 and 25-26, and further in view of Kim et al. (US 2017/0180988, hereinafter “Kim”).
	Regarding claim 19, Bikumala as modified by Momeyer discloses the system of claim 7, but does not explicitly disclose	wherein the instructions are further executable to:	use signals from at least a portion of the plurality of force-sensing elements to generate a pressure pattern; and 	compare the pressure pattern to an authenticated grip pattern to authenticate a user.
	Kim teaches	wherein the instructions are further executable to:	use signals from at least a portion of the plurality of force-sensing elements to generate a pressure pattern ([0090], authenticate user based on strength of gripping force to body of pen 800; gripping force is a pressure pattern); and 	compare the pressure pattern to an authenticated grip pattern to authenticate a user ([0090], authenticate user based on strength of gripping force to body of pen 800; gripping force is a pressure pattern which is compared to determine authorized user).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bikumala and Momeyer to have wherein the instructions are further executable to:  use signals from at least a portion of the plurality of force-sensing elements to generate a pressure pattern; and compare the pressure pattern to an authenticated grip pattern to authenticate a user, such as taught by Kim, for the purpose of authenticating a user of the pen based on grip characteristics of the user.
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694